Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In 0019 of the specification “The complexity of a DCTH transform is lower than a pure DCT of the same size because the complexity of a Hadamard transform, in which the values of matrix elements are limited to +1 or -1, is lower than that of a DCT” and 0026 “The permutation matrix P is an n x n matrix having exactly one 
Since the Hadamard transform/matrix has limited to +1 or -1, examiner will interpret the amended portion to relate to the Hadamard transform limited to +1 or -1 as supported by the specification.
However, Horie et al. US 7848580 would also teach a permutation matrix  with the values of 0 or 1 (22:1-6; and expression 20)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srinivasan, US 2006/0133683 (hereinafter Srinivasan) in view of Reznik US 9110849 and as evidenced by Li et al. US 8190668.
Srinivasan discloses:
1. A method, comprising: receiving, by a transform component in a video encoder, a residual block in a transform component of the video encoder (0062; Fig 6: 2d input data 610-block transformation 650); transforming, by the transform component in the video encoder, a transform coefficient block using a Hadamard transform, and a discrete transform (0074: The reversible, scale-free 2D transform 650 in the encoder 600 of FIG. 6 uses an approximation to the 4.times.4 DCT. The following description demonstrates the entire transform process of the transform 650 can be realized as the cascade of three elementary 2.times.2 transform operations, which are the 2.times.2 Hadamard transform) wherein matrix values of the permutation matrix are limited to +1 or -1 (0070-1; equation 7; which is also evidenced by Li 1:20-2:36 in particular “ The Hadamard transform is an orthogonal transformation with a transformation matrix composed of the elements of "1" or "-1," which is the simplest one that is represented only by addition and subtraction”); and communicating, by the transform component in the video encoder, the transformed residual block (Fig. 6: 650-entropy coding 680).  
Srinivasan does not explicitly disclose the following, however Reznik teaches transforming, by the transform component in the video encoder, the residual block to a transform coefficient block using a permutation matrix, and a discrete transform (18:38-51 - DCT-II unit 52 receives a n.times.n block of residual data and determines that it needs to perform an n-sized DCT-II, which is represented by even-sized DCT-II 90; 19:20-20:15 - sub-DCT-II and sub-DCT-IV matrices: …where P.sub.N is a permutation matrix .... Notably, I.sub.N/2 and J.sub.N/2 denote N/2.times.N/2 identity and order reversal matrices correspondingly.)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify as above in order to determine the size of the DCT (Reznik 18:38-51).

2. The method of claim 1, wherein transforming, by the transform component in the video encoder, the residual block to a transform coefficient block using a Hadamard transform, a permutation matrix, and a discrete transform comprises: applying, by the transform component in the video encoder, the Hadamard transform (0074: The reversible, scale-free 2D transform 650 in the encoder 600 of FIG. 6 uses an approximation to the 4.times.4 DCT. The following description demonstrates the entire transform process of the transform 650 can be realized as the cascade of three elementary 2.times.2 transform operations, which are the 2.times.2 Hadamard transform) 
Srinivasan does not explicitly disclose the following, however Reznik teaches to the residual block; arranging, by the transform component in the video encoder, the transformed residual block using the permutation matrix; and applying, by the transform component in the video encoder, the discrete transform to the arranged transformed residual block (18:38-51 - DCT-II unit 52 receives a n.times.n block of residual data and determines that it needs to perform an n-sized DCT-II, which is represented by even-sized DCT-II 90; 19:20-20:15 - sub-DCT-II and sub-DCT-IV matrices: …where P.sub.N is a permutation matrix .... Notably, I.sub.N/2 and J.sub.N/2 denote N/2.times.N/2 identity and order reversal matrices correspondingly.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify as above in order to determine the size of the DCT (Reznik 18:38-51).
3. The method of claim 1, wherein transforming, by the transform component in the video encoder, the residual block to a transform coefficient block using a Hadamard transform, a permutation matrix, and a discrete transform comprises: applying, by the transform component in the video encoder, the Hadamard transform (0074: The reversible, scale-free 2D transform 650 in the encoder 600 of FIG. 6 uses an approximation to the 4.times.4 DCT. The following description demonstrates the entire transform process of the transform 650 can be realized as the cascade of three elementary 2.times.2 transform operations, which are the 2.times.2 Hadamard transform) 
Srinivasan does not explicitly disclose the following, however Reznik teaches applying, by the transform component in the video encoder, the discrete transform to the residual block; arranging, by the transform component in the video encoder, the transformed residual block using the permutation matrix; and applying, the transform to the arranged residual block (18:38-51 - DCT-II unit 52 receives a n.times.n block of residual data and determines that it needs to perform an n-sized DCT-II, which is represented by even-sized DCT-II 90; 19:20-20:15 - sub-DCT-II and sub-DCT-IV matrices: …where P.sub.N is a permutation matrix .... Notably, I.sub.N/2 and J.sub.N/2 denote N/2.times.N/2 identity and order reversal matrices correspondingly.)
.
	Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srinivasan, US 2006/0133683 (hereinafter Srinivasan) in view of Reznik US 9110849 and further in view of Pan US 6587590.

4. The method of claim 2, 
Srinivasan does not explicitly disclose the following, however Pan teaches wherein the permutation matrix has one entry with a value for 1 in each row and each column.   (30:12-24 - P4 as a new permutation matrix that takes the first four columns of an 4.times.8 matrix to form an 4.times.4 one. Mathematically, the matrix P4 can be defined as ##EQU47## where the matrix I.sub.4 is an 4.times.4 identity matrix, and the matrix N.sub.4 is an 4.times.4 null (zero) matrix.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify as above by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

5. The method of claim 4, 
Srinivasan does not explicitly disclose the following, however Pan teaches wherein the permutation matrix is an identity matrix.  (30:12-24 - P4 as a new permutation matrix that takes the first four columns of an 4.times.8 matrix to form an 4.times.4 one. Mathematically, the matrix P4 can be defined as ##EQU47## where the matrix I.sub.4 is an 4.times.4 identity matrix, and the matrix N.sub.4 is an 4.times.4 null (zero) matrix.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify as above by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/Examiner, Art Unit 2483